DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 03/15/2022 has been entered and considered. Upon entering, claims 5-8 have been amended.
Response to Arguments
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive. Applicant argues that Lung does not disclose or suggest a control device configured to recognize a voltage caused by charge remaining in that capacitor Cf and control a power converter to bring an output voltage of the power converter close to a voltage of the AC power source from the voltage caused by charge remaining in the AC power source from the voltage of the AC capacitor gradually or in a step-by -step manner.
Examiner respectfully does not agree because Lung clearly discloses “before connecting itself to the commercial power system 3, the hybrid power generation and storage system 1 sets the switch S.sub.sd in position 1 to perform an isolated operation control with a soft start as described above with reference to FIG. 3, which allows the applied voltage to the capacitor Cf to increase gradually. Therefore, it is possible to eliminate the possibility that an inrush current may flow in the capacitor Cf when the hybrid power generation and storage system 1 is connected to the commercial power system 3. The second feature is to use a feedback control to adjust the amplitude of the output voltage from the inverter 5 (amplitude of the isolated system voltage esd) to gradually match the amplitude of the commercial system voltage euw, with the switch Ssd set in position 0 as shown in FIG. 3 before connecting the hybrid power generation and storage system 1 to the commercial power system 3 [par 0067-0068].
Therefore, the rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 5, lines 7-10 recite “control the power converter to bring an output voltage of the power converter close to a voltage caused by charge remaining in the AC power source from the voltage of the AC capacitor gradually or in a step- by-step manner, and then close the AC switch”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, lines 7-10 recite “control the power converter to bring an output voltage of the power converter close to a voltage caused by charge remaining in the AC power source from the voltage of the AC capacitor gradually or in a step- by-step manner, and then close the AC switch” is unclear and confusing because how to control the power converter to bring an output voltage of the power converter close to a voltage caused by charge remaining in the AC power source from the voltage of the AC capacitor gradually, and then close the AC switch. For purpose of examination the limitation will interpret as following: “control the power converter to bring an output voltage of the power converter close to a voltage of the AC power source from the voltage caused by charge remaining in the AC capacitor gradually or in a step- by-step manner, and then close the AC switch.
2.	Since claims 6-8 depend from claim 5 and do not cure the deficiencies of claim 5, they are rejected for the same reason.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lung et al.(US 2017/0346294).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Regarding claim 5, Lung discloses a power conversion system [Fig.1] comprising: a power converter [4, 5] connected between a DC power source [2] and an AC power source [3]; an AC switch [Su, Sw] connected between the power converter and the AC power source [see Fig. 1]; an AC capacitor [Cr] connected on the power converter side relative to the AC switch, on an output side of the power converter [see Fig. 1]; and a control device [7] configured to, in a state in which the AC switch is open, recognize a voltage caused by charge remaining in the AC capacitor [par 0039-0040. Fig. 2] and control the power converter to bring an output voltage of the power converter close to a voltage of the AC power source voltage from the voltage caused by charge remaining in the AC capacitor gradually or in a step-by-step manner, and then close the AC switch [par 0009-0014, 0027-0034, 0067-0068 and 0075].
Regarding claim 6, Lung further discloses wherein a temporal change rate of the output voltage of the power converter is set such that when the control device controls the power converter to bring the output voltage of the power converter close to the voltage of the AC power source from the voltage caused by charge remaining in the AC capacitor gradually, current flowing to the AC power source is equal to or below an instantaneous rated current of the power converter [par 0032-0033. 0074].
Regarding claim 7, Lung further discloses wherein a range of change of the output voltage of the power converter is set such that when the control device controls the power converter to bring the output voltage of the power converter close to the voltage of the AC power source from the voltage caused by charge remaining in the AC capacitor in a step-by-step manner, current flowing to the AC power source is equal to or below an instantaneous rated current of the power converter [0038-0040,0067-0068, 0074].
Regarding claim 8, Lung further discloses wherein the control device performs an arithmetic operation to calculate the voltage of the AC capacitor and the voltage of the AC power source in a coordinate system fixed to a phase of the voltage of the AC power source, and controls the power converter to bring the output voltage of the power converter in the coordinate system close to the voltage of the AC power source in the coordinate system from the voltage caused by charge remaining in the AC capacitor in the coordinate system gradually or in a step-by-step manner [see Figs. 2-4, par 0031, 0033, 0036-0037, 0042-0043, 0045-0068].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TOAN T VU/Primary Examiner, Art Unit 2836